Name: 97/782/EC: Commission Decision of 3 November 1997 amending Decision 93/242/EEC concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  means of agricultural production;  political geography;  agricultural policy;  European Union law;  agricultural activity
 Date Published: 1997-11-21

 Avis juridique important|31997D078297/782/EC: Commission Decision of 3 November 1997 amending Decision 93/242/EEC concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (Text with EEA relevance) Official Journal L 319 , 21/11/1997 P. 0016 - 0017COMMISSION DECISION of 3 November 1997 amending Decision 93/242/EEC concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (Text with EEA relevance) (97/782/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 (7) thereof,Whereas Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease (3), as last amended by Decision 96/730/EC (4), provides for the prohibition of the importation of live animals of susceptible species from and through certain countries including the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia; whereas this Decision allows, under certain conditions, the importation of fresh meat and certain meat products from and through these countries;Whereas the authorities of Greece have officially requested the Commission to allow for transit of live animals through the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia; whereas, with a view to support a favourable Commission proposal, Greece has provided information regarding the administrative procedures and veterinary checks to be carried out on animals arriving into Greece through these two countries;Whereas no outbreaks of foot-and-mouth disease have been recorded since August 1996 in the Federal Republic of Yugoslavia and since July 1996 in the Former Yugoslav Republic of Macedonia;Whereas Council Decision 79/542/EEC (5) as last amended by Commission Decision 97/736/EC (6), draws up a list of third countries from which Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products;Whereas, therefore, the animal health situation makes it possible to amend Decision 93/242/EEC in order to allow for transit of live animals through the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 93/242/EEC is hereby amended as follows:1. In Article 2, the following paragraph is added:'3. In derogation to the provisions of paragraphs 1 and 2:(a) it is permitted for Member States to send live animals of the bovine, ovine, caprine, porcine and other biungulate species to Greece via the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia;(b) it is permitted for a Member State to receive animals of the bovine, ovine, caprine, porcine and other biungulate species coming from other Member States and from a third country on the list referred to in Decision 79/542/EEC, via the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia;(c) a Member State receiving live animals of the bovine, ovine, caprine, porcine and other biungulate species which have been transported via the territory of the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia shall ensure that the animals have passed the veterinary border inspection posts situated in Tomba (Federal Republic of Yugoslavia) or in Prescevo (Former Yugoslav Republic of Macedonia) and Evzony in Greece.`2. In Annex A:- the words 'Serbia` and 'Montenegro` are deleted,- the words 'Federal Republic of Yugoslavia` are added.Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 110, 4. 5. 1993, p. 36.(4) OJ L 331, 20. 12. 1996, p. 49.(5) OJ L 146, 14. 6. 1979, p. 15.(6) OJ L 295, 29. 10. 1997, p. 37.